     Case 2:20-cv-00441 Document 14 Filed 07/20/20 Page 1 of 3 PageID #: 97



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


MELANGE CAFÉ LLC,

                             Plaintiff,
v.                                                  CIVIL ACTION NO. 2:20-cv-00441

ERIE INSURANCE PROPERTY &
CASUALTY COMPANY, et al.,

                             Defendants.



FILMANATIX LLC,

                             Plaintiff,
v.                                                  CIVIL ACTION NO. 2:20-cv-00442

ERIE INSURANCE PROPERTY &
CASUALTY COMPANY, et al.,

                             Defendants.



                         MEMORANDUM OPINION AND ORDER


       Upon review of the complaints filed in the above-styled matters, the Court observes that

the two cases involve similar factual and legal allegations. In addition, both cases involve the

same counsel and the same Defendants. The Court directed the parties to file any objections to

consolidations or positions with regard to the scope of consolidation no later than July 9, 2020.

No such objections have been filed.

       Rule 42(a) of the Federal Rules of Civil Procedure governs the consolidation of civil

actions. Rule 42(a) states that “[w]hen actions involving a common question of law or fact are
     Case 2:20-cv-00441 Document 14 Filed 07/20/20 Page 2 of 3 PageID #: 98



pending before the court, it may order . . . all the actions consolidated.” Fed. R. Civ. Proc. 42(a).

The Fourth Circuit Court of Appeals has given district courts the following guidelines to apply

when considering a motion to consolidate actions:

       The critical question for the district court . . . was whether [1] the specific risks of
       prejudice and possible confusion were overborne by the risk of inconsistent
       adjudications of common factual and legal issues, [2] the burden on the parties,
       witnesses and available judicial resources posed by multiple lawsuits. [3] the length
       of time required to conclude multiple suits as against a single one, and [4] the
       relative expense to all concerned of the single-trial, multiple-trial alternatives.

Arnold v. Eastern Air Lines, Inc., 681 F.2d 186, 193 (4th Cir. 1982). However, “even where cases

involve some common issues of law or fact, consolidation may be inappropriate where individual

issues predominate.” Michael v. Wyeth, LLC, No. CIV.A. 2:04-0435, 2011 WL 1527581, at *2

(S.D.W. Va. Apr. 20, 2011) (Copenhaver, J.).

       In both cases, the Plaintiffs are businesses that purchased Ultrapack Plus business insurance

from Defendant Erie Insurance. Both Plaintiffs allege losses as a result of the coronavirus

pandemic and the orders issued to combat the spread of the virus, including business closure

orders. Both cases allege the same causes of action against the same Defendants, with the same

factual basis. No party has objected, and the Court is unaware of any risk of prejudice or

confusion that could result from consolidation. Consolidation, particularly at this early stage, will

greatly reduce the burden on parties, counsel, witnesses and the Court, and will promote efficiency.

       Wherefore, after careful consideration and without objection, the Court ORDERS that

Civil Action Number 2:20-cv-442 be CONSOLIDATED with Civil Action Number 2:20-cv-441.

Civil Action Number 2:20-cv-441 shall be designated as the lead case and the matter shall proceed

under that styling.



                                                  2
    Case 2:20-cv-00441 Document 14 Filed 07/20/20 Page 3 of 3 PageID #: 99



       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                         ENTER:        July 20, 2020




                                            3
